                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


HOWARD ADAM FOX,

                    Plaintiff,

v.                                                  Case No: 6:18-cv-1457-Orl-40GJK

THE HAMPTONS AT METROWEST
CONDOMINIUM ASSOCIATION INC.
and JAMES SAMUEL BYRD, JR. ,

                    Defendants.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Motion to Proceed in forma Pauperis

(Doc. 7) filed on September 24, 2018. The United States Magistrate Judge has submitted

a report recommending that the motion be denied.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed September 25, 2018 (Doc. 14), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Motion to Proceed in forma Pauperis (Doc. 7) is DENIED.

      3.     The case is DISMISSED with prejudice.

      4.     The Clerk is DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on October 15, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
